TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2022



                                      NO. 03-21-00225-CR


                                Daniel Wayne Bennett, Appellant

                                                  v.

                                   The State of Texas, Appellee




    APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgments that requires correction.

Therefore, the Court modifies the trial court’s judgments to reflect that appellant was convicted

in Tom Green County. The judgments, as modified, are affirmed. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.